              Case 2:15-cr-00202-JCC Document 374 Filed 08/21/20 Page 1 of 2



                                                      THE HONORABLE JOHN C. COUGHENOUR
 1

 2

 3

 4

 5

 6
                                UNITED STATES DISTRICT COURT
 7
                               WESTERN DISTRICT OF WASHINGTON
 8                                       AT SEATTLE

 9   UNITED STATES OF AMERICA,                               CASE NO. CR15-0202-JCC
10                             Plaintiff,                    ORDER
11          v.

12   EFRAN VILLALOBOS-GONZALEZ,

13                             Defendant.
14

15          This matter comes before the Court on Defendant’s motion to seal an exhibit to his
16   motion for compassionate release (Dkt. No. 368). Defendant argues that the documents contain
17   Defendant’s medical records. (Id. at 1.)
18          The Court starts from the position that “[t]here is a strong presumption of public access to
19   [its] files.” W.D. Wash. Local Civ. R. 5(g)(3); see also Nixon v. Warner Commc’ns, Inc., 435
20   U.S. 589, 597 (1978). To overcome that presumption, a party seeking to seal a judicial record
21   must show “compelling reasons” to seal the record if it relates to a dispositive pleading.
22   Kamakana v. City and Cnty. of Honolulu, 447 F.3d 1172, 1180 (9th Cir. 2006).
23          Here, the exhibit at issue concerns Defendant’s medical records. (See Dkt. No. 358.)
24   Defendant’s strong interest in maintaining the confidentiality of such records outweighs the
25   public’s interest in their disclosure. See Kamakana, 447 F.3d at 1179. Accordingly, the Court
26   finds good cause and GRANTS Defendant’s motion to seal. The Clerk is DIRECTED to


     ORDER
     CR15-0202-JCC
     PAGE - 1
              Case 2:15-cr-00202-JCC Document 374 Filed 08/21/20 Page 2 of 2




 1   maintain Docket Number 358 under seal until further order of the Court.

 2          DATED this 21st day of August 2020.




                                                        A
 3

 4

 5
                                                        John C. Coughenour
 6                                                      UNITED STATES DISTRICT JUDGE
 7

 8
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26


     ORDER
     CR15-0202-JCC
     PAGE - 2
